Citation Nr: 0027715	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-11 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for anxiety reaction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to July 
1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that denied the veteran's claim of 
entitlement to service connection for PTSD and anxiety 
reaction.  A notice of disagreement was received in September 
1998.  A hearing was held before the RO in February 1999.  A 
statement of the case was issued in May 1999.  A substantive 
appeal was received from the veteran in May 1999.


FINDINGS OF FACT

1. There is no indication that the veteran currently suffers 
from PTSD.

2. The veteran has presented no competent evidence tending to 
demonstrate that his anxiety reaction is related in any 
way to his military service.


CONCLUSION OF LAW

1. The claim of entitlement to service connection for PTSD is 
not well-grounded.  38 U.S.C.A. § 5107 (West 1991).

2. The claim of entitlement to service connection for anxiety 
reaction is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
was incurred or aggravated during active duty. 38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(1999).  A "determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  If a psychosis becomes manifest 
to a 10 percent degree within one year of active service it 
shall be considered to have been incurred in that period of 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113,1137 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.309 (1999).

Further, service connection for PTSD requires medical 
evidence diagnosing the condition; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (1999).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  This threshold requirement is critical since 
the duty to assist a veteran with the development of facts 
does not arise until the veteran has presented evidence of a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498, 505 
(1995).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (Court) as "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A claimant therefore cannot meet this burden merely 
by presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under § 5107(a).  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following: 1) current disability (through medical 
diagnosis); 2) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; 3) a 
nexus between the inservice injury or disease and the current 
disability (through medical evidence).  Caluza at 506.  

The Court has held that a PTSD claim is well grounded where 
the veteran has "submitted medical evidence of current PTSD; 
lay evidence (presumed to be credible for these purposes) of 
an in-service stressor, which in a PTSD case is the 
equivalent of in-service incurrence or aggravation; and 
medical evidence of a nexus between service and the current 
PTSD disability".  Cohen (Douglas) v. Brown, 10 Vet. App. 
128, 137 (1997); see also Harth v. West, No. 98-2061 (Vet. 
App. July 19, 2000) (citing Cohen (Douglas)).

Moreover, the truthfulness of evidence offered by the veteran 
and his representative is presumed in determining whether or 
not a claim is well-grounded.  King v. Brown, 5 Vet. App. 19, 
21 (1993).


I.  Service connection for PTSD.

The first requirement under Cohen (or Caluza) is not met with 
respect to the claim that the veteran suffers from PTSD.  
Specifically, the evidence of record is negative for a 
current diagnosis of PTSD.

VA outpatient treatment records dating from March 1999 to 
September 1999 indicate the veteran was given a diagnosis of 
dysthymic disorder with panic attacks or anxiety disorder 
with agoraphobia and panic attacks.  The report of a VA 
examination dated March 1999 indicates a diagnostic 
impression of panic disorder with agoraphobia and alcohol 
abuse in remission, with psychological stressors of financial 
problems, unemployment, limited support system, and death of 
spouse.  The report of individual therapy conducted March 
1999 offered a diagnosis of panic disorder with agoraphobia 
and alcohol abuse in remission.  In the report of an 
outpatient psychiatry treatment record dated February 1999, 
the veteran was diagnosed with panic attacks, and the 
examiner proposed to rule out depression.  Outpatient 
treatment records dated January 1999 offered an assessment of 
generalized anxiety with panic attack.

A letter from Matthew Mathias, M.D., dated May 1998, 
indicates that he has been treating the veteran for anxiety 
for the past two years, and that the veteran related to him a 
history of anxiety for 40 years, that his anxiety actually 
began in service, and that he received a discharge secondary 
to this.  Progress records from Dr. Mathias dated October and 
November 1997 indicate that the veteran was assessed with 
depression.  

No other psychiatric treatment records are present in the 
veteran's claim file.  Although the veteran has been 
continuously treated for an anxiety disorder or depression 
since 1997, the veteran has never received any diagnosis of 
PTSD.  Without a diagnosis of PTSD, the first requirement of 
Cohen (or Caluza) is not met, and this claim is not well-
grounded.  

Absent a well-grounded claim there is no statutory duty under 
38 U.S.C.A. § 5107(a) (West 1991) to assist the veteran with 
the development of evidence. 


II.  Service connection for anxiety reaction.

As noted previously, the veteran does have a current 
diagnosis of dysthymic disorder with panic attacks or anxiety 
disorder with agoraphobia and panic attacks.
Therefore, the veteran does suffer from a current disability 
sufficient to meet the first requirement of Caluza.

As to the second requirement of Caluza, however, there is no 
evidence that the veteran incurred an anxiety reaction while 
in service.  However, the Board notes that the veteran's 
service medical records (SMRs) are missing from the claims 
folder.  Although efforts have been made by VA to obtain the 
veteran's complete SMRs, the National Personnel Records 
Center (NPRC), in response to repeated VA requests, reported 
that the records may have been destroyed in the 1973 NPRC 
fire.  NPRC could not confirm the existence of such records; 
only the fact that if they had been stored at the Records 
Center, they would have been stored in an area damaged by the 
fire.  The Board realizes in cases such as these, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's 
analysis of this veteran's claim was undertaken with this 
duty in mind.

However, even if the Board accepted the statements of the 
veteran that indicate he was treated for anxiety in service, 
and statements from lay persons, as discussed below, that 
indicate the veteran returned from service with an anxiety 
condition, as sufficient to meet the second requirement of 
Caluza, the veteran has presented no competent medical 
evidence indicating that his current condition is in any way 
related to any in service disease or injury. 

The March 1999 report of a VA examination, as well as several 
VA outpatient treatment records, indicate that the veteran 
gave a history of panic attacks relating back to service.  
However, there is no indication of a medical link between 
these panic attacks and the veteran's service.

The Board makes note of three statements submitted by the 
veteran, two from childhood friends of the veteran, and one 
from the wife of a now deceased doctor who the veteran claims 
to have received treatment from in the 1940s.  The statement 
from a friend of the veteran dated October 1998 indicates 
that he grew up with the veteran, and that after the veteran 
returned from the Army, he had become extremely nervous and 
suffered from claustrophobia, and was not the same person.  
An undated letter from another friend of the veteran 
indicates that he felt something was wrong with the veteran 
in 1953 or 1954, when the veteran told him that he was seeing 
doctors for his nerves, which the veteran reported had gone 
bad due to working in a psychiatric ward and in surgery, 
during service.  He also indicated that the veteran had told 
him that he had been seen by doctors while still in the Army 
who indicated that he was suffering from anxiety.  The third 
letter, from the wife of a now deceased doctor who the 
veteran claims to have received treatment from after service, 
indicates that the doctor's records had been destroyed, but 
that the wife, who worked in the office, remembered the 
veteran being a patient for many years, and that she 
remembered him having spells of "anxiety."  

While the Board does not doubt the sincerity of these 
statements, the Board points out that these statements are 
not competent as to the question of whether the veteran's 
anxiety disorder was related to service because lay 
assertions of medical causation cannot constitute evidence to 
render a claim well-grounded under 
§ 5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
Although the veteran indicated that he received treatment 
from several doctors for his problem immediately after he 
left the service, and although he indicates that he was 
ultimately discharged from the Army reserves due to this 
problem, the veteran was not able to produce any records of 
any treatment he received for this anxiety reaction dated 
earlier than 1997, over 45 years after the veteran was 
separated from service.  The veteran has indicated that all 
the records from doctors who treated him immediately after 
service are no longer available. 

Similarly, the veteran and his representative, in hearing 
testimony of February 1999, indicate that the veteran's 
current anxiety reaction was directly caused by several 
incidents he witnessed while in the Army working on a 
psychiatric ward and as a surgical technician.  However, as 
noted above, the veteran's own lay statements cannot 
constitute evidence to render a claim well-grounded under § 
5107(a).  Grottveit.  Further, the letter of Dr. Matthais 
dated May 1998, as well as the VA medical records noted, 
which indicate that the veteran reported a history of anxiety 
that started in service, are not competent medical evidence 
of a link between the veteran's service and his current 
condition, because these pieces of evidence are not medical 
opinions, but rather statements as to what the veteran 
reports as his medical history.  See LeShore v. Brown, 8 Vet. 
App. 406 (1995).

Without medical evidence of a connection between any disease 
incurred in service and the veteran's current disability, the 
third requirement of Caluza is not met, and the claim is 
found to be not well-grounded.  As stated previously, absent 
a well-grounded claim there is no statutory duty under 
38 U.S.C.A. § 5107(a) (West 1991) to assist the veteran with 
the development of evidence.

ORDER

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.

Entitlement to service connection for an anxiety reaction is 
denied.




		
	LAWRENCE M. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals

 

